OPINION
WOODLEY, Presiding Judge.
This is a habeas corpus proceeding attacking the sentence of 2 to 50 years under which applicant is restrained by the Texas Department of Corrections. A prior attack upon the same sentence on other grounds was unsuccessful. Ex parte Adams, Tex.Cr.App., 383 S.W.2d 596 (1964).
The present application, denied by the judge of the convicting court without a hearing, presents the contention that appellant’s imprisonment is unlawful and in violation of the Sixth and Fourteenth Amendments to the Constitution of the United States and contrary to the holding in Pate v. Robinson, 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815.
The record before us in the 1964 attack upon the conviction and the court records, copies of which are attached to the state’s brief, reflect all of the facts necessary to support the district judge’s denial of the application without a hearing.
The facts relied upon by applicant are:
“Applicant was sixteen years old at the time of the offense. He was seventeen years old when he was indicted and tried for the offense of murder with malice. At his trials, he was represented by court-appointed counsel.
“Applicant’s father, in advance of trial, filed an affidavit that Applicant was insane at the time of the offense and at the time of trial. A jury was impaneled in advance of trial to try the issues of insanity raised by such affidavit. This trial resulted in a hung jury, and the jury was discharged.
“Thereafter, the trial court granted what purported to be a motion to withdraw and dismiss Applicant’s plea of insanity, signed by Applicant and his court-appointed lawyer. The trial judge then permitted the seventeen year old Applicant to enter a plea of guilty and the court assessed the punishment at fifty years imprisonment.”
The conclusions upon such facts presented in the application are: “Both trial court, prosecutor and Applicant’s court-appointed lawyer, ignored the substantial and reasonable doubt as to Applicant’s sanity and mental competency raised by the undisputed fact that the pre-trial sanity hearing had resulted in a hung jury.”
“Applicant was thereby denied the effective assistance of counsel, and a determination of his competency to stand trial. He was further deprived of a determination of his sanity at the time of the offense.”
Contrary to such conclusions, the record reflects the following.
The affidavit of applicant’s father that “I am of the opinion that he now and has been since prior to February 4, 1952, a person of unsound mind” was sworn to on May 17, 1952.
*196The jury impaneled to try the issues of present insanity and insanity at the time of the alleged offense (February 4, 1952) was discharged on May 27, 1952, after failing to agree.
On August 20, 1952, the court granted the motion signed and sworn to before the clerk on that day “to dismiss the plea of insanity heretofore filed in this cause for the reason that conditions contained in said plea have changed and Defendant is now able to aid in and assist in the conduct of his defense in said cause,” and the court “ordered, adjudged and decreed that the plea of insanity heretofore entered be dismissed for said cause.”
By writing filed the same day, signed by the defendant (applicant herein) and his counsel, the defendant waived his right to trial by jury, entered his plea of guilty to the charge against him, and asked the court to assess his punishment.
The waiver in writing reflects the signed agreement of the County Attorney to the waiver and the following order of the court:
“The defendant in the above cause having expressed his desire to enter a plea of guilty, he was questioned and examined by the Court, and the Court finds that he is sane and uninfluenced by any consideration of fear or by any persuasion or delusive hope of pardon prompting him to confess to his guilt, and such plea is by the Court received.
O. D. Graham
Judge of 20th Judicial District of Texas.”
The statute, now Art. 26.13 Vernon’s Ann.C.C.P., provides that neither the plea of guilty nor nolo contendere shall be received unless it plainly appears . that the defendant is sane.
The judgment of conviction reflects that it plainly appeared to the court that the “defendant is sane.”
Also, the record in Ex parte Adams, 383 S.W.2d 596, supra, includes an affidavit of Judge O. D. Graham dated October 14, 1965, and a copy of his order of August 20, 1952 which reads:
“Upon the evidence as presented and upon the answers of the defendant, the Court is of the opinion and finds that the defendant, Billy Thomas Adams, is sane and is uninfluenced by any consideration of fear, or by any persuasion or delusive hope of pardon prompting him to confess his guilt, that on the 4th day of February, A.D. 1952 when the offense was committed, the defendant was under the age of seventeen years and as provided in Art. 31 of the Penal Code of the State of Texas, he could not have the death sentence assessed against him, he is accordingly permitted to waive his right of trial by jury and enter a plea of guilty to the charge of murder pending against him in this cause and have his punishment assessed by the court.
“Aug. 20, 1952
O. D. Graham”
The contention that applicant’s restraint is in violation of his constitutional rights or contrary to Pate v. Robinson, supra, is overruled.
The application for writ of habeas corpus is denied.